

Exhibit 10.1






[fullyexecutedevolutio_image1.jpg]








CREDIT AGREEMENT




Dated as of April 11, 2016


among


EVOLUTION PETROLEUM CORPORATION,
as Borrower,


MIDFIRST BANK, as Lender















--------------------------------------------------------------------------------







CREDIT AGREEMENT


CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified from
time to time, this "Agreement") is entered into as of April 11, 2016, among
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation ("Borrower"), and MIDFIRST
BANK, a federally chartered savings association ("Lender").


R E C I T A L S


WHEREAS, the Borrower has requested that the Lender provide a revolving credit
facility, and the Lender is willing to do so on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS


1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:


"Act" has the meaning specified in Section 10.15.


"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


"Agreement" means this Credit Agreement.


"Applicable Usury Laws" has the meaning specified in Section 10.08.


"Approved Swap Counterparty" means any counterparty to a Swap Contract with
Borrower or any Subsidiary approved by Lender, such approval not to be
unreasonably withheld; provided, however, that Lender may, by giving reasonable
written notice to the Borrower and to the Approved Swap Counterparty, elect to
revoke the Approved Swap Counterparty's status as a "Approved Swap Counterparty"
for purposes of any Swap Contract entered into beginning on the Business Day
following the Borrower's and the Approved Swap Counterparty's receipt of such
notice if the Lender has material concerns about such Approved Swap
Counterparty’s long or short term financial well-being or creditworthiness. Any
such Approved Swap Counterparty must, at the time of the contract, have a
minimum debt rating of BBB or Baa2 as determined either by Standard & Poor's
Corporation or Moody's Investors Service, Inc. or be otherwise reasonably
acceptable to Lender.


"Asset Disposition" means the sale, assignment, lease, license, transfer,
exchange or other Disposition by any Loan Party of any oil and gas property
included in the Borrowing Base, provided that the sale of the hydrocarbons in
the ordinary course of business shall not be deemed to be an Asset Disposition.


"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of



CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------







such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.


"Audited Financial Statements" means the most recent fiscal year-end audited
consolidated balance sheet of Borrower and its Subsidiaries, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year of Borrower and its Subsidiaries, including the notes
thereto.


"Availability Period" means the period from and including the Closing Date to
the earliest of
(a) the Maturity Date, (b) the date of termination of the Commitment pursuant to
Section 2.05, and (c) the date of termination of the Commitment of Lender to
make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 9.02.


"Base Rate Loan" means a Loan that bears interest based on the Prime Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrowing" means a borrowing consisting of a Loan pursuant to Section 2.01.
"Borrowing Base" means the maximum loan amount that may be supported by the
Mineral Interests of the Loan Parties in their oil and gas properties reflected
in the most recently delivered Reserve Report, as determined and approved by
Lender in accordance with Article IV less Secured Swap Obligations, if any.


"Borrowing Base Deficiency Notice" has the meaning specified in Section 4.06(a).


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Office is located and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.


"Cash Collateralize" means, to pledge and deposit with or deliver to Lender, for
the benefit of the L/C Issuer or Lender, as collateral for L/C Obligations or
obligations of Lender to fund participations in respect of L/C Obligations, cash
or deposit account balances or, if Lender and the L/C Issuer agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Lender and the L/C Issuer.


"Cash Collateral" shall have a meaning correlative to the definition "Cash
Collateralize" and shall include the proceeds of such cash collateral and other
credit support.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.



CREDIT AGREEMENT - Page 2

--------------------------------------------------------------------------------







"Closing Date" means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.10.


"Code" means the Internal Revenue Code of 1986.


"Collateral" means any and all assets and rights and interests in or to property
of Borrower and each of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Collateral Documents.


"Collateral Documents" means all Oil and Gas Mortgages and all other agreements,
instruments and documents (other than Treasury Management Agreements) now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Lender in Collateral
securing all or part of the Obligations, each in form and substance satisfactory
to Lender.


"Commitment" means Lender obligation to (a) make Loans to Borrower pursuant to
Section 2.01, and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the lesser
of (x) $50,000,000.00, as such amount may be adjusted from time to time in
accordance with this Agreement, or (y) the Borrowing Base as in effect from time
to time.


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).


"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.


"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


"Consolidated Tangible Net Worth" means, as of any date, (a) the shareholders’
equity of the Loan Parties as of the date of determination determined in
accordance with GAAP, less (b) the consolidated Intangible Assets of the Loan
Parties as of the date of determination. For purposes of this definition.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


"Debt Service" means, for any date of calculation over a fiscal quarterly
period, the sum of the monthly principal payments during such quarterly period
that would be required to be made in order to amortize the aggregate of the
Total Outstandings as determined as of the close of business on the last day of
such fiscal quarter divided by five (5) plus the trailing twelve months Fixed
Charges.



CREDIT AGREEMENT - Page 3

--------------------------------------------------------------------------------







"Debt Service Coverage Ratio" means, the ratio of (a) Borrower’s trailing twelve
month’s EBITDA minus the trailing twelve month’s dividends paid to (b) Debt
Service for such trailing twelve month period.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar federal or state debtor relief Laws from time to time in effect and
affecting the rights of creditors generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" means a daily interest rate per annum equal to the Prime Rate
plus 5% converted to a daily rate on the basis of a year of 360 days, as the
case may be, and the rate so determined for each relevant day being applied on
the basis of the actual days elapsed (including the first day but excluding the
last day) during the period for which interest is payable at the Default Rate,
but in no event shall the Default Rate exceed the Maximum Rate.


"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any Asset Disposition and sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided that, solely for purposes
of Section 8.05, the terms "Disposition" or "Dispose" shall not include any
Investments permitted by Section 8.02 or any Restricted Payments permitted by
Section 8.06.


"Dollar" and "$" mean lawful money of the United States.


"EBITDA" means (a) net income of the Borrower and its Subsidiaries for the
period in question, plus (b) (to the extent deducted in determining net income)
depreciation, amortization, depletion, write- down of oil and gas properties,
non-cash ceiling test impairments and other non-cash expenses of the Borrower
and its Subsidiaries for such period (including other non-cash stock-based
compensation expense, non-cash accretion expense, non-cash income taxes,
non-cash charges attributable to the application of ASC 410 - Asset Retirement
and Environmental Obligations , ASC 718 - Compensation - Stock Compensation or
ASC 815 - Derivative and Hedging), plus (c) (to the extent deducted in
determining net income) Fixed Charges and Taxes expenses for such period, less
(d) (to the extent added in determining net income) gain on sale of assets and
other non-cash income of the Borrower and its Subsidiaries for such period
(including non-cash gains attributable to the application of ASC 410, ASC 718 or
ASC 815).


"Environmental Laws" means any and all federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment,
including those related to the release of Hazardous Materials into the
environment, air emissions and discharges to waste or public sewer systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract,



CREDIT AGREEMENT - Page 4

--------------------------------------------------------------------------------







agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and
(o)
of the Code for purposes of provisions relating to Section 412 of the Code).



"Eurodollar Rate" means for each Interest Period with respect to a Eurodollar
Rate Loan


(a)the fluctuating rate of interest per annum equal to the ICE Benchmark
Administration LIBOR Rate ("ICE LIBOR"), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as selected by
Bank from time to time) as determined for each banking day at approximately
11:00 a.m. (London time) on the date two (2) Business Days prior to the first
(1st) day of each month (the “Interest Rate Change Date”) for U.
S. Dollar deposits (for delivery on the first day of such interest period) with
a one (1) month term. If such rate is not available on an Interest Rate Change
Date for any reason or if the ICE Benchmark Administration is no longer
determining such LIBOR Rate, then the rate will be determined by such alternate
method as reasonably selected by Bank, and such LIBOR Rate will be adjusted
effective on each date of such change in the index, or


(b)if the rate referenced in the preceding clause (a) does not appear on such
service or such service shall not be available, the rate per annum equal to the
rate determined by Lender to be the offered rate on a page or other service that
displays an average ICE Benchmark Administration LIBOR Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of each Interest Period,
or


(c)if the rates referenced in the preceding clauses (a) and (b) are not
available, Lender shall determine such rate as the average of quotations for
three (3) major New York money center banks of whom the Lender shall inquire as
the "London Interbank Offered Rate" for deposits in U.S. Dollars at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of each Interest Period.


"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate.


"Event of Default" has the meaning specified in Section 9.01.


"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan



CREDIT AGREEMENT - Page 5

--------------------------------------------------------------------------------







Party of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligations. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.


"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Sections 3.03(b)) or (ii) Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.02,
amounts with respect to such Taxes were payable either to Lender's assignor
immediately before Lender became a party hereto or to Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient's
failure to comply with Section 3.02(g) and
(d)
any U.S. federal withholding Taxes imposed under FATCA.



"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Internal Revenue Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to such published intergovernmental
agreement.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Lender on
such day on such transactions as determined by Lender.


“Fixed Charges” means with respect to any period, the actual interest payments
on the Indebtedness of the Borrower and its Subsidiaries during such period
other than on Indebtedness owed to the Lender plus interest payments on
Indebtedness of the Borrower owed to the Lender during such period.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.



CREDIT AGREEMENT - Page 6

--------------------------------------------------------------------------------







"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"Funded Debt" means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Indebtedness in
respect of capital leases, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture or other entity where owners of Equity Interests
thereof have liability for the obligations of such entity in which the Borrower
or a Subsidiary is a general partner or joint venturer or owner of such Equity
Interests, to the extent such Indebtedness is recourse to the Borrower or such
Subsidiary.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


"Gas Balancing Agreement" means any agreement or arrangement whereby any Loan
Party, or any other party having an interest in any hydrocarbons to be produced
from Mineral Interests in which any Loan Party owns an interest, has a right to
take more than its proportionate share of production therefrom.


"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


"Guarantee" means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation,
(iii)to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or



CREDIT AGREEMENT - Page 7

--------------------------------------------------------------------------------







determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term "Guarantee" as a
verb has a corresponding meaning.


"Guarantor" means each Subsidiary of Borrower that now or hereafter executes a
Guaranty pursuant to Section 7.13, and any other Person which subsequently
guarantees the payment and performance of the Obligations.


"Guaranty" means each Guaranty made by a Guarantor in favor of Lender, in form
and substance satisfactory to Lender.


"Hazardous Materials" means all explosive, radioactive and hazardous or toxic
substances or wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and all
other substances or wastes of any nature defined as hazardous or toxic by and
regulated pursuant to any Environmental Law.


"Honor Date" has the meaning specified in Section 2.03(c)(i).


"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;


(c)
net obligations of such Person under any Swap Contract;



(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than one hundred twenty (120)
days after the date on which such trade account payable was created);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, provided that, if such indebtedness is non-recourse to such Person,
the amount of such indebtedness shall be limited to the fair market value of
such property owned or being purchased by such Person securing such
indebtedness;


(f)
capital leases and Synthetic Lease Obligations;



(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and


(h)
all Guarantees of such Person in respect of any of the foregoing.




CREDIT AGREEMENT - Page 8

--------------------------------------------------------------------------------







For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and
(b)
to the extent not otherwise described in (a) above, Other Taxes.



"Indemnitee" has the meaning specified in Section 10.04(b).


"Intangible Assets" means the amount (to the extent reflected in determining
such consolidated shareholder’s equity) of all unamortized debt discount and
expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, copyrights, organization expenses and other intangible
items.


"Interest Expense" means, for any period for which the amount thereof is to be
determined, any and all expenses related to interest on Indebtedness of Borrower
and its Subsidiaries determined on a consolidated basis.


"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the last Business Day of each month and
the Maturity Date.


"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one month thereafter, as
selected by Borrower in its Loan Notice; provided that:


(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(iii)
no Interest Period shall extend beyond the Maturity Date.



"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but net of any



CREDIT AGREEMENT - Page 9

--------------------------------------------------------------------------------







return of capital (including, without limitation, by way of dividend,
distribution on equity or repayment of debt) on such Investment.


"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.


"Laws" means, collectively, all federal, state and local statutes, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.


"L/C Advance" means Lender's funding of any L/C Borrowing.


"L/C Application" means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"L/C Expiration Date" means the day that is seven days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).


"L/C Fee" has the meaning specified in Section 2.03(i).


"L/C Issuer" means MidFirst Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.


"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.


"L/C Sublimit" means an amount equal to $2,500,000. The L/C Sublimit is part of,
and not in addition to, the Commitment.


"Lender" has the meaning specified in the introductory paragraph hereto.



CREDIT AGREEMENT - Page 10

--------------------------------------------------------------------------------







"Lender’s Office" means Lender’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as Lender may from
time to time notify Borrower.


"Letter of Credit" means any standby letter of credit issued hereunder.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing, but excluding
any operating lease).


"Loan" has the meaning specified in Section 2.01.


"Loan Documents" means this Agreement, the Note, each Issuer Document, each
Collateral Document, each Guaranty, and all other documents and instruments
executed and/or delivered by any Loan Party in connection with any Loan,
together with all renewals, extensions, modifications and amendments from time
to time of any such document.


"Loan Notice" means a notice of (a) a Borrowing, or (b) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.


"Loan Parties" means, collectively, Borrower, each Guarantor and each Person
granting or purporting to grant a Lien pursuant to any Collateral Document.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Borrower or Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party but, with respect to any of the circumstances described in clauses
(a) and (b) above, only if the adverse effect or change could reasonably be
anticipated to involve damage, loss or Indebtedness of $1,000,000 or more.


"Maturity Date" means April 11, 2019; provided however that, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.


"Maximum Amount" has the meaning specified in Section 10.08.


"Maximum Rate" has the meaning specified in Section 10.23.


"Maximum Total Leverage Ratio" means a ratio of Borrower's (x) Funded Debt as of
the last day of such fiscal quarter during the term hereof to (y) its trailing
twelve month EBITDA.


"Mineral Interests" means (a) all present and future interests and estates
existing under any oil and gas leases including without limitation working
interests, royalties, overriding royalties, production payments and net profits
interests, (b) all present and future rights in mineral fee interests and rights
therein, including without limitation, any reversionary or carried interests
relating thereto, (c) all rights, titles and interests created by or arising
under the terms of all present and future unitization, communitization, and
pooling arrangements (and all properties covered and units created thereby)



CREDIT AGREEMENT - Page 11

--------------------------------------------------------------------------------







whether arising by contract or operation of Law which now or hereafter include
all or any part of the foregoing, and (d) all rights, remedies, powers and
privileges with respect to all of the foregoing.


"Mortgaged Properties" means all present and future Mineral Interests of one or
more Loan Parties in all oil and gas properties in which such Loan Parties have
granted or do hereafter grant a mortgage or Lien to Lender.


"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


"Note" means a promissory note made by Borrower in favor of Lender evidencing
Loans made by Lender, substantially in the form of Exhibit B, and all renewals,
extensions, modifications and amendments thereto, and substitutions therefor.


"Obligations" means, collectively, (i) all advances to and all debts,
obligations, liabilities, (including all renewals and extensions thereof, or any
part thereof), and all covenants and duties of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including all obligations of any Loan Party described in Section 10.04 hereof,
(ii) all Secured Swap Obligations of any Loan Party with an Approved Swap
Counterparty, and (iii) all Treasury Management Obligations of any Loan Party,
in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof in any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that notwithstanding anything to the
contrary herein or any other Loan Document, "Obligations" shall not include,
with respect to any Loan Party, any Excluded Swap Obligations of such Loan
Party.


"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.


"Oil and Gas Mortgage" has the meaning specified in Section 2.12(a).


"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).



CREDIT AGREEMENT - Page 12

--------------------------------------------------------------------------------







"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.03.


"Outstanding Amount" means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.


"Permitted Liens" has the meaning specified in Section 8.01.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Prime Rate" shall mean as of any date, that rate of interest designated, from
time to time, as the "Prime Rate" as published in the "Money Rates" section of
the most recent edition of The Wall Street Journal, changing when and as said
prime rate changes.


"Projected Oil and Gas Production" means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from properties and interests
owned by a Loan Party which are located in the United States and which have
attributable to them proved developed producing oil and gas reserves, as such
production is projected in the most recent Reserve Report delivered to Lender,
after deducting projected production from any properties or interests sold or
under contract for sale that had been included in such report and after adding
projected production from any properties or interests that have not been
reflected in such report but that are reflected in a separate or supplemental
reports acceptable to Lender.


"Proved Mineral Interest" means, collectively, (i) all Mineral Interests which
constitute proved developed producing reserves, (ii) all Mineral Interests which
constitute proved developed non-producing reserves, and (iii) all Mineral
Interests which constitute proved undeveloped reserves.


"Recipient" means Lender and the L/C Issuer, as applicable.


"Recognized Value" means the value determined by the Lender attributed to the
Mineral Interests in the oil and gas properties of the Loan Parties from the
most recent determination of the Borrowing Base, based upon the discounted
present value of the estimated net cash flow to be realized from the production
of hydrocarbons from such Mineral Interests and the other standards specified in
Section 4.01 hereof.



CREDIT AGREEMENT - Page 13

--------------------------------------------------------------------------------







"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.


"Required Financial Information" means, with respect to each calendar period or
fiscal quarter of the Borrower, (a) the financial statements required to be
delivered pursuant to Section 7.01(a) or (b) for such calendar period or
quarter, and (b) the certificate of a Responsible Officer of the Borrower
required by Section 7.02(b) to be delivered with the financial statements
described in clause (a) above.


"Required Reserve Value" means eighty percent (80%) of the Recognized Value of
all Proved Mineral Interests held by the Loan Parties.


"Reserve Report" means a report in form and substance satisfactory to Lender
evaluating the oil and gas reserves attributable to the Mineral Interests of the
Loan Parties in all of their oil and gas properties as of each January 1 and
July 1 and which shall, among other things, (a) identify the wells covered
thereby, (b) specify such engineers' opinions with respect to the total volume
of reserves (the "available reserves") of hydrocarbons (using the terms or
categories "proved developed producing reserves," "proved developed nonproducing
reserves" and "proved undeveloped reserves") which Borrower has advised such
engineers that the Loan Parties have the right to produce for their own account,
(c) set forth such engineers' opinions with respect to the projected future cash
proceeds from the available reserves, discounted for present value at a rate
acceptable to Lender, for each calendar year or portion thereof after the date
of such findings and data, (d) set forth such engineers' opinions with respect
to the projected future rate of production of the available reserves, (e)
contain such other information as requested by Lender with respect to the
projected rate of production, gross revenues, operating expenses, taxes, capital
costs, net revenues and present value of future net revenues attributable to
such reserves and production therefrom, and (f) contain a statement of the price
and escalation parameters, procedures and assumptions upon which such
determinations were based.


"Responsible Officer" means the chief executive officer, president, chief
financial officer, or treasurer, of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to Lender. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.


"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower's stockholders, partners or members (or the
equivalent Person thereof).


"Sanctioned Entity" means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/eotffc/ofac/



CREDIT AGREEMENT - Page 14

--------------------------------------------------------------------------------



sanctions/index.html, or as otherwise published from time to time as such
program may be applicable to such agency, organization or Person.


"Sanctioned Person" means a person named on the list of Specially Designated
Nationals or
Blocked    Persons    maintained    by    OFAC    and    available    at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.


"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Secured Parties" means, collectively, Lender, L/C Issuer, the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Documents, and the successors and assigns of each of the foregoing, and the
Treasury Management Parties.


"Secured Swap Obligation" means an amount defined within an intercreditor
agreement among the Lender, Borrower and an Approved Swap Counterparty.


"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


"Solvent" means, as to any Person at any time, that (a) the fair value of the
property of such Person (after giving effect to amounts that could reasonably be
received by reason of indemnity, offset, insurance or any similar arrangement)
is greater than the total amount of such Person's liabilities (including
contingent liabilities), (b) the present fair saleable value of all of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and
(d) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a "Subsidiary" or to "Subsidiaries" shall
refer to a Subsidiary or Subsidiaries of Borrower.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any



CREDIT AGREEMENT - Page 15

--------------------------------------------------------------------------------







options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement and (c) any and
all other agreements, contracts or transactions that constitute a "swap" within
the meaning of Section 1a(47) of the Commodity Exchange Act.


"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any Swap Contract.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), as determined by the Borrower in good faith, so long as no Event of
Default has occurred and is continuing.


"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


"Treasury Management Agreement" means any agreement to provide treasury
management services, including treasury, depositing, overdraft, credit or debit
card, electronic funds transfer and other treasury management arrangements.


"Treasury Management Obligations" means all obligations, indebtedness, and
liabilities of Borrower and any Subsidiary arising under any Treasury Management
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and other amounts that accrue after the
commencement by or against any Borrower or any Subsidiary of any proceeding
under any Debtor Relief Law naming the Borrower or such Subsidiary as the debtor
in such proceeding, regardless of whether such interest, fees or other amounts
are allowed claims in such proceeding.


"Treasury Management Party" means Lender or an Affiliate of Lender, in its
capacity as a party to a Treasury Management Agreement.



CREDIT AGREEMENT - Page 16

--------------------------------------------------------------------------------



"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
"United States" and "U.S." mean the United States of America. "Unreimbursed
Amount" has the meaning specified in Section 2.03(c)(i). "Withholding Agent"
means any Loan Party and the Lender.


1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and
(vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)For purposes of Section 9.01, a breach of a financial covenant contained in
Section 7.12 shall be deemed to have occurred as of the last date of any
specified measuring period, regardless of when the financial statements or the
Compliance Certificate reflecting such breach are delivered to the Lender.


1.03.
Accounting Terms.



(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with



CREDIT AGREEMENT - Page 17

--------------------------------------------------------------------------------







that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower shall so request, Lender and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and
(ii) Borrower shall provide to Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


1.04.    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).


1.06.    Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.    Loans. Subject to the terms and conditions set forth herein, Lender
agrees to make loans (each such loan, a "Loan") to Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any Borrowing, the Total Outstandings shall
not exceed the Commitment. Within the limits of the Commitment, and subject to
the other terms and conditions hereof, Borrower may borrow under this Section
2.01, prepay under Section 2.04, and reborrow under this Section 2.01. Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02.    Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon Borrower's irrevocable notice to
Lender, which may be given by telephone. Each such notice must be received by
Lender not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Lender of a written Loan Notice, appropriately completed and signed
by a Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $250,000
or a whole multiple of $50,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a



CREDIT AGREEMENT - Page 18

--------------------------------------------------------------------------------



Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, and (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted. If Borrower fails to specify a Type of Loan in a Loan
Notice or if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.


(b)Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), Lender
shall make all funds so received available to Borrower either by (i) crediting
the account of Borrower on the books of Lender with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and acceptable to) Lender by Borrower; provided, however, that if,
on the date the Loan Notice with respect to such Borrowing is given by Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing first,
shall be applied, to the payment in full of any such L/C Borrowings and, second,
shall be made available to Borrower as provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
only on the last day of an Interest Period for such Eurodollar Rate Loan. During
the existence of a Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Lender, and,
during the existence of a Default, the Lender may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans and Borrower agrees to pay all amounts due under Section 3.04 in
accordance with the terms thereof due to any such conversion.


(d)Lender shall promptly notify Borrower of the interest rate applicable for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, Lender shall notify Borrower of any change in
Lender’s prime rate used in determining the Prime Rate promptly following the
public announcement of such change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than one (1) Interest Periods in effect with respect to Loans.


2.03.
Letters of Credit.



(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreement of the Lender set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the L/C Expiration Date, to issue Letters of Credit for the
account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lender agrees to
participate in Letters of Credit issued for the account of Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (y) the Total
Outstandings shall not exceed the Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the L/C Sublimit. Each request by Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower's
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have



CREDIT AGREEMENT - Page 19

--------------------------------------------------------------------------------







expired or that have been drawn upon and reimbursed. All existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.


(ii)
The L/C Issuer shall not issue any Letter of Credit if:



(A)the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last extension, unless the
Lender has approved such expiry date; provided that any Letter of Credit may,
with the consent of the applicable L/C Issuer, be automatically extendable for
successive one-year periods (which shall in no event extend beyond the date
referred to in this clause (A)) ; or


(B)the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Lenders have approved such expiry date.


(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:



(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;


(C)     such Letter of Credit is to be denominated in a currency other than
Dollars:
(D)    unless specifically provided for in this Agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.


(iv)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(b)
Procedures for Issuance and Amendment of Letters of Credit.



(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to Lender,
unless Lender is the L/C Issuer) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer of Borrower. Such L/C Application
must be received by the L/C Issuer and Lender not later than 11:00 a.m. at least
three Business Days (or such later date and time as Lender and the





CREDIT AGREEMENT - Page 20

--------------------------------------------------------------------------------







L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such L/C Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, Borrower shall furnish to the L/C Issuer and
Lender such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or Lender may reasonably require.


(ii)    Promptly after receipt of any L/C Application at the address set forth
on Schedule 10.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Lender (by telephone or in writing) that Lender has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Lender with a copy thereof. Unless the L/C Issuer has
received written notice from Lender or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the amount of such Letter of Credit.


(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower a true and
complete copy of such Letter of Credit or amendment.


(c)
Drawings and Reimbursements; Funding of Participations.



(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
thereof. Not later than 3:00 p.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an "Honor Date"), Borrower shall
reimburse the L/C Issuer through Lender in an amount equal to the amount of such
drawing. If Borrower fails to so reimburse the L/C Issuer by such time, the L/C
Issuer shall promptly notify Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount thereof. In
such event, Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on such date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitment and the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice). Any notice given by the L/C
Issuer pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that



CREDIT AGREEMENT - Page 21

--------------------------------------------------------------------------------







the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.


(ii)    Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available for the account of the L/C Issuer at the Lender’s Office in an amount
equal to the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by L/C Issuer, whereupon, subject to the provisions of
Section 2.03(c)(iii), Lender shall be deemed to have made a Base Rate Loan to
Borrower in such amount. Lender shall remit the funds to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, Lender's payment for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)    Until Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such amount shall be solely for the account of
the L/C Issuer.


(v)    Lender's obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that Lender's obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 5.02 (other than delivery by Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If Lender fails to make available for the account of the L/C Issuer any
amount required to be paid by Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from Lender, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute Lender's Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to Lender with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)Repayment of Participations. At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from Lender an L/C Advance
in respect of such payment in



CREDIT AGREEMENT - Page 22

--------------------------------------------------------------------------------







accordance with Section 2.03(c), if Lender receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Lender), Lender will apply such Unreimbursed
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender's L/C Advance was outstanding) in the
same funds as those received by Lender.


(e)Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.


Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower's instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.


(f)Role of L/C Issuer. Lender and Borrower agree that, in paying any drawing
under a Letter of Credit, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to Lender for (i) any action taken



CREDIT AGREEMENT - Page 23

--------------------------------------------------------------------------------







or omitted in connection herewith at the request or with the approval of Lender;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, any of its respective Related Parties nor any correspondent, participant
or assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by the L/C Issuer's willful misconduct or gross negligence or the
L/C Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)Cash Collateral. If any Event of Default occurs and is continuing, Borrower
shall, upon the request of Lender in accordance with Section 9.02(c),
immediately Cash Collateralize the L/C Obligations (in an amount equal to the
then Outstanding Amount thereof); provided, however, that upon the occurrence of
an actual or deemed entry of an order for relief with respect to Borrower under
the Bankruptcy Code of the United States, the obligation of Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective without further act of Lender. Section 2.04 sets forth certain
additional requirements to deliver Cash Collateral hereunder. Borrower hereby
grants to Lender, for the benefit of the L/C Issuer and Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
deposit accounts at Lender. If Borrower is required to provide Cash Collateral
under this Section 2.03(g), such amounts shall be returned to Borrower within
three (3) Business Days after all Events of Default have been cured or waived.


(h)Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.


(i)L/C Fees. Borrower shall pay to Lender a L/C fee (the "L/C Fee") for the
issuance or extension of each standby Letter of Credit equal to two percent
(2.00%) times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. L/C Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the L/C Expiration
Date and thereafter on demand. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all L/C Fees shall accrue at the Default Rate.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms of this Agreement and the terms of any Issuer Documents, the terms hereof
shall control.



CREDIT AGREEMENT - Page 24

--------------------------------------------------------------------------------







(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower's
business derives substantial benefits from the businesses of such Subsidiaries.


2.04.    Prepayments. (a) Borrower may, upon notice to Lender, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by Lender not later
than 12:00 p.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) one (1) Business Day prior to any date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; and (iii) Base Rate
Loans may be prepaid in any amounts. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, a notice of optional prepayment in connection with a refinancing
of the Obligations or the issuance of any other Indebtedness, a change of
control or the issuance of Equity Interests may state that such notice is
conditioned upon the effectiveness of the consummation of such credit facility,
issuance or change of control in which case such notice of prepayment may be
revoked by Borrower (by notice to Lender on or prior to the specified date) if
such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.04, including with respect to
any such amounts arising from the revocation of any notice of prepayment
hereunder. Each such prepayment shall be applied to the Loans.


(b)If for any reason (including without limitation those arising from a
reduction of the Borrowing Base described in Section 4.01) the Total
Outstandings at any time exceed the Commitment then in effect, Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Commitment then in effect; and provided further,
however, that the provisions of Section 4.06 shall control in the event the
reason the Total Outstandings exceed the Commitment is due to the
redetermination of the Borrowing Base pursuant to Section 4.02 or Section 4.03.


(c)
Borrower may make a prepayment of Loans pursuant to Section 4.06.



2.05.    Termination or Reduction of Commitments and Borrowing Base. (a)
Borrower may, upon notice to Lender, terminate the Commitment, or from time to
time permanently reduce the Commitment; provided that (i) any such notice shall
be received by Lender not later than 12:00 p.m. five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $100,000 in excess thereof, (iii) Borrower shall not terminate or
reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Commitment, and
(iv) if, after giving effect to any reduction of the Commitment, the L/C
Sublimit exceeds the amount of the Commitments, the L/C Sublimit shall be
automatically reduced by the amount of such excess. All fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.



CREDIT AGREEMENT - Page 25

--------------------------------------------------------------------------------







(b) Borrower may, at any time upon notice to Lender, reduce the amount of the
unused available portion of the Borrowing Base in a principal amount of $500,000
or a whole multiple of
$100,000 in excess thereof; provided that no such reduction shall reduce the
Borrowing Base below the then current amount of Total Outstandings. Any such
reduction shall not be permanent. The Borrowing Base may be increased at the
next determination date as provided in Article IV.


2.06.    Repayment of Loans. Borrower shall repay to Lender on the Maturity Date
the aggregate principal amount of Loans outstanding on such date together with a
payment of all accrued, but unpaid, interest.


2.07.    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the lesser
of (1) the Eurodollar Rate plus 275 basis points or (2) the Maximum Rate; and
(ii)each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
lesser of (1) the Prime Rate plus 100 basis points or (2) the Maximum Rate.


(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Lender, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(iii)Upon the request of the Lender, while any Event of Default exists, Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment pursuant to, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08.
Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:



(a)Closing Fee. Borrower shall pay to Lender on the Closing Date a
non-refundable closing fee in the amount of $50,000.00.


(b)Commitment Fee. Borrower shall pay to Lender, an aggregate commitment fee in
an amount per annum equal to 0.25% times the actual daily amount by which the
actual Commitment exceeds the sum of (i) the Outstanding Amount of Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article V is not met, and shall be (i) computed
on a



CREDIT AGREEMENT - Page 26

--------------------------------------------------------------------------------







quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears.


2.09.    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by Lender of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.10.    Evidence of Debt. (a) The Credit Extensions made by Lender shall be
evidenced by accounts or records maintained by Lender in the ordinary course of
business. The accounts or records maintained by Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by Lender to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
Upon the request of Lender, Borrower shall execute and deliver to Lender a Note,
which shall evidence Lender's Loans in addition to such accounts or records.
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in subsection (a),
Lender shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by Lender of participations in Letters of
Credit.


2.11.    Payments Generally. All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender at the Lender’s Office in Dollars and in
immediately available funds not later than 12:00 noon on the date specified
herein. All payments received by Lender after 12:00 noon shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


A notice of Lender to Borrower with respect to any amount owing under this
subsection (a) shall be conclusive, absent manifest error.


2.12.
Collateral.



(a)Mortgaged Properties. The payment and performance of the Note and all of the
other Obligations shall be secured by a first and superior Lien, subject to
Permitted Liens, against the entire Mineral Interest of each Loan Party in the
Mortgaged Properties pursuant to the terms of one or more deeds of trust or
mortgages (each an "Oil and Gas Mortgage"), in favor of the Secured Party which
shall be in form and substance satisfactory to Lender. On or before each
determination of the Borrowing Base and at such other times as Lender shall
request, the Loan Parties shall mortgage such additional proved producing
properties to Lender having aggregate Recognized Values as are necessary to
maintain the Required Reserve Value of the Mortgaged Properties securing the
Obligations.


(b)Title Assurances. At any time any Loan Party is required to execute and
deliver Oil and Gas Mortgages to Lender pursuant to this Section 2.12, such Loan
Party shall also deliver to Lender such

CREDIT AGREEMENT - Page 27

--------------------------------------------------------------------------------



opinions of counsel (if such Oil and Gas Mortgage is a form not previously
covered by an opinion), abstracts of title, title reports or other title
information conducted on behalf of the Borrower with respect to Mineral
Interests or other evidence of title as Lender shall deem necessary or
appropriate to verify (i) its title to the oil and gas properties which are
subject to such Oil and Gas Mortgages, and (ii) the validity and perfection of
the Liens created by such Oil and Gas Mortgages.


(c)Concerning Subsidiaries. The payment and performance of the Notes and all of
the other Obligations (i) shall be unconditionally guaranteed by each Subsidiary
pursuant to a Guaranty which shall be satisfactory in form and substance to
Lender, and (ii) shall be secured by a first priority Lien (subject only to
Permitted Liens) against those oil and gas properties of such Subsidiaries
having a Recognized Value of not less than the Required Reserve Value pursuant
to one or more Oil and Gas Mortgages.


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by Lender (except
any reserve requirement reflected in the Eurodollar Rate) or the L/C Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to Lender
or such other Recipient of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to Lender, L/C Issuer or such other Recipient of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by Lender, the L/C Issuer or such other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of Lender or the L/C Issuer, Borrower will pay to Lender, the L/C Issuer
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate Lender, the L/C Issuer or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)Capital Requirements. If Lender or the L/C Issuer determines that any Change
in Law affecting Lender or the L/C Issuer or the Lender’s Office or Lender's or
the L/C Issuer's holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
Lender's or the L/C Issuer's capital or on the capital of Lender's or the L/C
Issuer's holding company, if any, as a consequence of this Agreement, the
Commitment or the Loans made by, or participations in Letters of Credit held by,
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which Lender or the L/C Issuer or Lender's or the L/C Issuer's holding company
could have achieved but for such Change in Law (taking into consideration
Lender's or the L/C Issuer's policies and the policies of Lender's or the L/C
Issuer's holding company with respect to capital adequacy), then


(c) Law (taking into consideration Lender's or the L/C Issuer's policies and the
policies of Lender's or the L/C Issuer's holding company with respect to capital
adequacy), then

CREDIT AGREEMENT - Page 28

--------------------------------------------------------------------------------







from time to time Borrower will pay to Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate Lender or the L/C
Issuer or Lender's or the L/C Issuer's holding company for any such reduction
suffered.


(c)Certificates for Reimbursement. A certificate of Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate Lender or the L/C
Issuer or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 3.01 and delivered to Borrower, shall be conclusive
absent manifest error. Borrower shall pay Lender or the L/C Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)Delay in Requests. Failure or delay on the part of Lender or the L/C Issuer
to demand compensation pursuant to this Section 3.01 shall not constitute a
waiver of Lender's or the L/C Issuer's right to demand such compensation;
provided that Borrower shall not be required to compensate Lender or the L/C
Issuer pursuant to this Section 3.01 for any increased costs incurred or
reductions suffered more than nine months prior to the date that Lender or the
L/C Issuer, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions, and of Lender's or the L/C Issuer's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


3.02.
Taxes.



(a)L/C Issuer. For purposes of this Section 3.02, the term "Lender" includes the
L/C Issuer.


(b)Payments Free of Taxes. Any and all payments by or on account of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.02) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.


(d)Indemnification by the Borrower. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.02) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by Lender shall be
conclusive absent manifest error.


(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.02, such
Loan Party shall deliver to the



CREDIT AGREEMENT - Page 29

--------------------------------------------------------------------------------







Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.


(f)
Status of Lender.



(i)Lender, if it is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document, shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Lender, if reasonably requested by the
Borrower, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower as will enable the Borrower to determine
whether or not Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.


(ii)if a payment made to Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver to
the Borrower at the time or times prescribed by applicable Law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with Lender's obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (B), "FATCA" shall include any amendments made to FATCA
after the date of this Agreement.


Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so.


(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.02 (including by the payment
of additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise

CREDIT AGREEMENT - Page 30

--------------------------------------------------------------------------------







to such refund had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)Survival. Each party's obligations under this Section 3.02 shall survive
termination of the Commitment and the repayment, satisfaction or discharge of
all obligations under any Loan Document.


3.03.    Mitigation Obligations. If Lender requests compensation under Section
3.01, or requires Borrower to pay any Indemnified Taxes or additional amounts to
it or any Governmental Authority for its account pursuant to Section 3.02, or is
unable to make, maintain or fund Eurodollar Rate Loans pursuant to Section 3.05,
then Lender shall (at the request of Borrower) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or Section 3.02, as the case may be, in the future, and (ii) would not
subject Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to Lender. Borrower hereby agrees to pay all reasonable costs
and expenses incurred by Lender in connection with any such designation or
assignment.


3.04.    Compensation for Losses. Upon demand of Lender, from time to time,
Borrower shall promptly compensate Lender for and hold Lender harmless from any
loss, cost or expense incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by Borrower (for a reason other than the failure of Lender to
make a Loan) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.08;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lender under this Section 3.04, Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


3.05.    Illegality. If Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by Lender to Borrower any obligation
of Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until Lender notifies Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, upon demand from Lender prepay or, if
applicable, convert all Eurodollar Rate Loans of

CREDIT AGREEMENT - Page 31

--------------------------------------------------------------------------------







Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such Eurodollar Rate Loans
to such day, or immediately, if Lender may not lawfully continue to maintain
such Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower
shall also pay accrued interest on the amount so prepaid or converted.


3.06.    Inability to Determine Rates. If Lender determines that for any reason
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for the Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for the Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to Lenders of funding such Loan, Lender will promptly so
notify Borrower. Thereafter, the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended until Lender revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.


3.07.    Survival. All of Borrower's obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.


ARTICLE IV. BORROWING BASE


4.01.    Borrowing Base. The Borrowing Base shall represent the Lender’s
determination, in its sole discretion, of the maximum loan amount that may be
supported by the Mineral Interests of the Loan Parties in their oil and gas
properties reflected in the most recently delivered Reserve Report, based upon
Lenders' in-house evaluation of such Mineral Interests. The determination of the
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by Lender from time to time for its petroleum industry
customers including without limitation (a) an analysis of such reserve and
production data with respect to the Mineral Interests of the Loan Parties in all
of their oil and gas properties, including the Mortgaged Properties, as is
provided to Lender in accordance herewith, and (b) such other information as
Lender deems appropriate in its discretion, consistent with customary industry
practices and which Lender customarily considers in evaluating similar oil and
gas credits. Borrower and Lender acknowledge that (i) due to the uncertainties
of the oil and gas extraction process, the Mineral Interests of the Loan Parties
in their oil and gas properties reflected in the most recently delivered Reserve
Report are not subject to evaluation with a high degree of accuracy and are
subject to potential rapid deterioration in value, and (ii) for this reason and
the difficulties and expenses involved in liquidating and collecting against the
Mortgaged Properties, the determination of the maximum loan amount with respect
to the Mineral Interests of the Loan Parties in their oil and gas properties
reflected in the most recently delivered Reserve Report contains an equity
cushion (market value in excess of loan amount) which Borrower acknowledges to
be essential for the adequate protection of Lender. The Borrowing Base shall
initially be
$10,000,000.00. Notwithstanding the foregoing to the contrary, in no event shall
the Borrowing Base be increased without the the written consent of each party
hereto.


4.02.    Periodic Determinations of Borrowing Base. (a) The Borrowing Base shall
be redetermined as of May 15 and November 15 of each year. On or before March 1
of each year, Borrower shall furnish Lender a Reserve Report as of the preceding
January 1 prepared by an independent reservoir engineer reasonably acceptable to
Lender (an “Independent Engineer”) covering the Proved Mineral Interests in all
of the oil and gas properties of Borrower, including the Mortgaged Properties
and a summary of all commodity Swap Contracts then in existence entered into by
any Loan Party (including,



CREDIT AGREEMENT - Page 32

--------------------------------------------------------------------------------







for each commodity Swap Contract, the tenor, volume and fixed price thereof). On
or before September 1 of each year beginning in 2016, Borrower shall furnish
Lender a Reserve Report as of the preceding July 1 prepared by an Independent
Engineer covering the Proved Mineral Interests in all of the oil and gas
properties of Borrower, including the Mortgaged Properties and a summary of all
commodity Swap Contracts then in existence entered into by any Loan Party
(including, for each commodity Swap Contract, the tenor, volume and fixed price
thereof). Upon receipt of each such Reserve Report, Lender shall make a
determination of the Borrowing Base which shall become effective in accordance
with the procedure set forth in Section 4.04 and subsequent written notification
from Lender to Borrower, and which, subject to the other provisions of this
Agreement shall be the Borrowing Base until the effective date of the next
redetermination as provided in this Article IV.


(b) In the event that Borrower does not furnish to Lender a Reserve Report by
the dates specified in Section 4.02(a), then Lender may nonetheless redetermine
the Borrowing Base and redesignate the Borrowing Base from time to time
thereafter in its sole discretion until Lender receives the relevant Reserve
Report, whereupon Lender shall redetermine the Borrowing Base as otherwise
specified in this Article IV.


4.03.    Special Determinations of Borrowing Base. Special determinations of the
Borrowing Base may be requested by Borrower not more than one time between
determination dates. Lender may redetermine the Borrowing Base at any time. If
any special determination is requested by Borrower, it shall be at Borrower's
cost and accompanied by engineering data for the oil and gas reserves in all of
their oil and gas properties, including the Mortgaged Properties brought forward
from the most recent Reserve Report furnished by Borrower to Lender. If any
special determination is requested by Lender, Lender will notify Borrower
thereof and Borrower will provide Lender with engineering data for the oil and
gas reserves included in the Mortgaged Properties updated from the most recent
Reserve Report furnished to Lender, as soon as is reasonably possible following
the request. The determination whether to increase or decrease the Borrowing
Base shall be made in accordance with the standards set forth in Section 4.01
hereof and the procedures set forth in Section 4.04 hereof. In the event of any
special determination of the Borrowing Base pursuant to this Section, Lender
shall notify Borrower within a reasonable time after receipt of all requested
information of the new Borrowing Base, and such new Borrowing Base shall
continue until the next Redetermination Date. Lender in the exercise of its
discretion may suspend the next regularly scheduled determination of the
Borrowing Base.


4.04.    General Procedures With Respect to Determination of Borrowing Base. The
Borrowing Base shall be determined by Lender as of May 15 and November 15 of
each year until the Maturity Date. Lender shall act in accordance with its
normal and customary procedures for evaluating oil and gas reserves and other
related assets as such exist at that particular time and will otherwise act in
its sole discretion . Further, Lender may consider such other credit factors as
it deems appropriate which are consistent with its normal and customary
procedures for evaluating oil and gas reserves. Without limiting the foregoing,
Lender may exclude any oil and gas reserves or portion of production therefrom
or any income from any other property from the Borrowing Base, at any time,
because title information is not satisfactory in all material respects.


4.05.
[INTENTIONALLY OMITTED]



4.06.
Borrowing Base Deficiency.



(a)If the Total Outstandings exceed the amount of the Borrowing Base because of
a periodic or special determination made pursuant to Section 4.02 or Section
4.03 hereof, then Lender shall notify Borrower of the same (a "Borrowing Base
Deficiency Notice"), and Borrower shall within thirty (30) days, unless such
longer period of time is consented to by Lender in its sole discretion,
following receipt



CREDIT AGREEMENT - Page 33

--------------------------------------------------------------------------------







of such Borrowing Base Deficiency Notice elect whether to (i) prepay an amount
which would, if prepaid immediately, reduce the Total Outstandings to the amount
of the Borrowing Base, (ii) mortgage (or cause a Guarantor to mortgage) such
other oil and gas properties as are acceptable to Lender, pursuant to security
documents reasonably acceptable to Lender having present values which, in the
opinion of Lender, based upon Lender's evaluation of the engineering data
provided them, taken in the aggregate are sufficient to increase the Borrowing
Base to an amount at least equal to the Total Outstandings, or (iii) do any
combination of the foregoing. If Borrower fails to make an election within
thirty (30) days after Borrower's receipt of the Borrowing Base Deficiency
Notice, then Borrower shall be deemed to have selected the prepayment option
specified in clause (i) above.


(b)Borrower shall deliver such prepayments or mortgages of additional oil and
gas properties in accordance with its election (or deemed election) pursuant to
Section 4.06(a) as follows:


(i)Prepayment Elections. If Borrower elects (or is deemed to have elected) to
prepay an amount in accordance with Section 4.06(a)(i) above, then Borrower may
make such prepayment in one installment within fifteen (15) days after
Borrower's receipt of the Borrowing Base Deficiency Notice or in five (5) equal
consecutive monthly installments beginning within fifteen (15) days after
Borrower's receipt of the Borrowing Base Deficiency Notice and continuing on the
same day of each month thereafter, provided that the aggregate amount of the
remaining installments may be prepaid in full at any time. Prepayments permitted
or required under this Section 4.06 shall be without premium or penalty.


(ii)Elections to Mortgage Additional Oil and Gas Properties. If Borrower elects
to mortgage additional oil and gas properties in accordance with Section
4.06(a)(ii) above, then (1) such property shall be acceptable to Lender with
values determined by Lender in accordance with this Article IV and (2) Borrower
or such Guarantor shall execute, acknowledge and deliver to Lender security
instruments acceptable to Lender within fifteen (15) days after Borrower's
receipt of the Borrowing Base Deficiency Notice; provided, however, that (x) if
none of the additional oil and gas properties offered by Borrower are acceptable
to Lender, Borrower shall be deemed to have elected the prepayment option
specified in Section 4.06(a)(i) (and Borrower shall make such prepayment in
accordance with Section 4.06(b)(i)); and (y) if the aggregate present values of
additional oil and gas properties which are acceptable to Lender are
insufficient to eliminate the Borrowing Base deficiency, then Borrower shall be
deemed to have selected the option specified in Section 4.06(a)(iii) (and
Borrower shall make prepayment and deliver security instruments as provided in
Section 4.06(b)(iii)).


(iii)Combination Elections. If Borrower elects (or is deemed to have elected) to
eliminate the Borrowing Base deficiency by a combination of prepayment and
mortgaging of additional oil and gas properties in accordance with Section
4.06(a)(iii), then within fifteen (15) days after Borrower's receipt of the
Borrowing Base Deficiency Notice, Borrower shall (or shall cause a Guarantor to)
execute, acknowledge and deliver to Lender security instruments acceptable to
Lender covering such additional oil and gas properties and pay Lender the amount
by which the Borrowing Base deficiency exceeds the present values of such
additional oil and gas properties in one installment within thirty (30) days
after Borrower's receipt of the Borrowing Base Deficiency Notice or in five (5)
equal consecutive monthly installments beginning within thirty (30) days after
Borrower's receipt of the Borrowing Base Deficiency Notice and continuing on the
same day of each month thereafter.


4.7.    Mortgage of Additional Properties. Borrower may from time to time upon
written notice to Lender propose to add oil and gas properties of Borrower or
any other Loan Party as Mortgaged Properties to be included in the Borrowing
Base. Any such proposal shall be accompanied by a Reserve



CREDIT AGREEMENT - Page 34

--------------------------------------------------------------------------------







Report applicable to such properties that conforms with the requirements of this
Agreement and evidence sufficient to establish that Borrower or such other Loan
Party, as applicable, has title to such properties. Any such addition shall
become effective at such time as (i) Lender has made a determination of the
amount by which the Borrowing Base would be increased as the result of such
addition, (ii) the conditions set out in Article IV hereof, to the extent they
are applicable to such additional properties, have been satisfied, (iii) Oil and
Gas Mortgages duly executed by the applicable Loan Party have been delivered to
Lender, and (iv) arrangements satisfactory to Lender have been made with respect
to payment of recording fees and taxes, as applicable. In determining the
increase in the Borrowing Base pursuant to this Section 4.07, Lender shall apply
the parameters and other credit factors set forth in this Article IV. A proposal
by Borrower pursuant to this Section 4.07 shall constitute a request for a
special determination of the Borrowing Base for purposes of Section 4.03.


ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01.    Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)Lender’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Lender:


(i)executed counterparts of this Agreement, sufficient in number for
distribution to Lender and Borrower;


(ii)
executed counterparts of all Collateral Documents and each Guaranty;



(iii)
the Note executed by Borrower in favor of Lender;



(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Lender
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;


(v)such documents and certifications as Lender may require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(vi)a favorable opinion of counsel to the Loan Parties acceptable to Lender
addressed to Lender, as to such matters concerning the Loan Parties and the Loan
Documents as Lender may reasonably request and in form and substance
satisfactory to Lender;


(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;



CREDIT AGREEMENT - Page 35

--------------------------------------------------------------------------------







(viii)a certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 5.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since December 31, 2015,
the date of the most recent financial statements of Borrower furnished to
Lender, that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;


(ix)evidence that all insurance required to be maintained by Section 7.07 hereof
has been obtained and is in effect;


(x)such other assurances, certificates, documents, consents or opinions as
Lender or the L/C Issuer may require.


(b)
Any fees required to be paid on or before the Closing Date shall have been paid.



(c)Unless waived by Lender, Borrower shall have paid all fees, charges and
disbursements of counsel to Lender to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Lender).


(d)Lender and its counsel shall have completed, to its satisfaction, a review of
Borrower's abstracts of title, title reports or other title information
conducted on behalf of the Borrower with respect to the Mineral Interests.


5.02.    Conditions to all Credit Extensions. The obligation of Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:


(a)Borrower shall have provided Lender with an update to the title report
prepared by Walter C. Dunn on May 14, 2015 together with any additional
information required by Lender to update or complete, if deemed necessary by
Lender, any legal descriptions.


(b)The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01.


(c)No Default or Material Adverse Effect shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.


(d)Lender and, if applicable, the L/C Issuer shall have received a Request for
Credit Extension in accordance with the requirements hereof.



CREDIT AGREEMENT - Page 36

--------------------------------------------------------------------------------







(e)Lender shall have received, in form and substance satisfactory to it, such
other assurances, certificates or consents related to the foregoing as Lender
may reasonably and timely require.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender that:


6.01.    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) if an entity, is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) if an
entity, is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.


6.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate, limited liability
company or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (except
Permitted Liens) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in the case of clauses (b) and (c), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.


6.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) the recording and filing of the security instruments as required by this
Agreement, (ii) those third party approvals or consents, which, if not made or
obtained, would not cause a Default hereunder, and would not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, and (iii) those consents, approvals or
filings that are customarily obtained after the closing of an acquisition of
Mineral Interests.


6.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding at law or in equity.

CREDIT AGREEMENT - Page 37

--------------------------------------------------------------------------------







6.05.    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.


(b)The unaudited consolidated balance sheets of Borrower and its Subsidiaries
dated December 31, 2015, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.


6.06.    Litigation. Except as specifically disclosed in Schedule 6.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, in each case that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, of the matters described on Schedule 6.06.


6.07.    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.


6.08.    Ownership of Property; Liens. Each Loan Party (i) has good record and
defensible title to the Mineral Interests evaluated in the most recently
delivered Reserve Report that are included in the determination of the Borrowing
Base, except for Permitted Liens, and (ii) good title to, or valid leaseholds or
licenses in, the personal property used in the ordinary conduct of its business,
except, in each case, for such defects in title or validity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party is subject to no Liens, other
than Permitted Liens.


6.09.    Environmental Compliance. Borrower and its Subsidiaries have conducted
in the ordinary course of business a review of the effect of existing
Environmental Laws and written claims which it has received alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


6.10.    Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts (after giving effect to

CREDIT AGREEMENT - Page 38

--------------------------------------------------------------------------------







any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties operate. As to all Buildings (as defined in the applicable
Flood Insurance Regulations) included as Collateral located on any real property
in a special flood hazard area,
(i) the Lender has received (x) such flood hazard determination forms, notices
and confirmations thereof, and effective flood hazard insurance policies
required pursuant to Section 7.07, (ii) all flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full, and (iii) except as Borrower has
previously given written notice thereof to the Lender, to Borrower's knowledge
there has been no redesignation of any property into or out of special flood
hazard area.


6.11.    Taxes. The Loan Parties have filed all material federal, state and
other material tax returns and reports required to be filed, and have paid all
material federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Borrower is not aware of
any proposed tax assessment against any Loan Party that would, if made, have a
Material Adverse Effect.


6.12.    ERISA Compliance. Neither the Borrower nor any ERISA Affiliate
maintains or has an obligation to contribute to a Pension Plan or a
Multiemployer Plan..


6.13.    Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 6.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable (except for such Equity Interests consisting of
partnership interests and membership interests) and are owned by a Loan Party in
the amounts specified on Part (a) of Schedule 6.13 free and clear of all Liens
except for Permitted Liens. As of the Closing Date, Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 6.13, and other Equity Interests in an
aggregate amount not in excess of $1,000,000. As of the Closing Date, the owners
of the partnership interests of Borrower are set forth on Part (c) of Schedule
6.13.


6.14.    Margin Regulations; Investment Company Act. (a) Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.


(b) None of Borrower or any Subsidiary is or is required to be registered as an
"investment company" under the Investment Company Act of 1940.


6.15.    Disclosure. Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect (in the case of agreements, if violated). No report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected information,
Borrower represents only that such information was prepared in good faith based
upon assumptions or estimates believed to be reasonable at the time.



CREDIT AGREEMENT - Page 39

--------------------------------------------------------------------------------







6.16.    Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.


6.17.    Intellectual Property; Licenses, Etc. The Loan Parties own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect. To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon any rights held by any other Person, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


6.18.    Rights in Collateral; Priority of Liens. Borrower and each other Loan
Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens except Permitted Liens. Upon the
proper filing of the Oil and Gas Mortgages and UCC financing statements, the
Liens granted pursuant to the Collateral Documents will constitute valid and
enforceable first priority (except with respect to any Permitted Liens) and
perfected Liens on the Collateral (to the extent a Lien thereon can be perfected
by the filing of mortgages or UCC financing statements) in favor of Lender.


6.19.    Concerning the Collateral. The Mortgaged Properties are described in
and covered by the Reserve Reports which have previously been delivered to and
relied upon by Lender in connection with this Agreement, and the applicable Loan
Party owns at least the decimal percentage Mineral Interest in such properties
as specified in such Reserve Reports. Borrower has provided Lender with
abstracts of title, title reports or other title information conducted on behalf
of the Borrower reflecting title to the Mineral Interests of the Loan Parties in
those Mortgaged Properties which represent at least the Required Reserve Value
of the Loan Parties' Mineral Interests in those Mortgaged Properties included in
the Borrowing Base.


6.20.    Swap Contract. Except as set forth on Schedule 6.20, no Loan Party is,
as of the Closing Date, a party or subject to any executory contract pursuant to
a Swap Contract.


6.21.    Engineering Reports. Each Loan Party executing an Oil and Gas Mortgage
owns or will own the net interest and production attributable to the wells and
units evaluated in each Reserve Report it has previously furnished to Lender,
except such as may result from customary provisions of operating agreements
requiring parties thereto to pay the share of costs of a defaulting party of
allowing for the acquisition of the interests of any nonparticipating parties.
The ownership of such properties shall not in the aggregate in any material
respect obligate such Loan Party to bear costs and expenses relating to the
maintenance, development and operations of such properties in an amount
materially in excess of the working interests of such properties as shown in
such Reserve Reports previously furnished to Lender. Each Loan Party executing
an Oil and Gas Mortgage has paid all royalties which have become payable under
the oil and gas leases to which it is an operator, except to those contested in
good faith by appropriate proceedings. Upon delivery of each Reserve Report
furnished to Lender pursuant to Section



CREDIT AGREEMENT - Page 40

--------------------------------------------------------------------------------







7.02(d) hereof, the statements made in the preceding sentences of this Section
6.21 shall be true with respect to such Reserve Reports.


6.22.    Borrower has provided Lender with abstracts of title, title reports or
other title information conducted on behalf of the Borrower reflecting title to
the Mineral Interests of the Loan Parties in those Mortgaged Properties which
represent at least the Required Reserve Value of the Loan Parties' Mineral
Interests in those Mortgaged Properties included in the Borrowing Base.


6.23.    Tax Shelter Regulations. Borrower does not intend to treat Loans and/or
Letters of Credit as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify Lender
thereof. If Borrower so notifies Lender, Borrower acknowledges that Lender may
treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and Lender will maintain the
lists and other records required by such Treasury Regulation.


6.24.
OFAC. No Loan Party nor any Affiliate of a Loan Party: (a) is a Sanctioned
Person,

(b) owns assets in Sanctioned Entities, or (c) derives its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
None of the proceeds of any Loan will be used or have been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.


6.25.    Solvency. Borrower is Solvent. Borrower is, together with its
Subsidiaries on a consolidated basis, Solvent.


ARTICLE VII. AFFIRMATIVE COVENANTS


So long as Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations under Treasury Management
Agreements, and contingent indemnification obligations under the Loan Documents)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, Borrower shall, and shall (except in the case of the covenants set
forth in Sections 7.01, 7.02, and 7.03) cause each Subsidiary to:


7.01.    Financial Statements. Deliver to Lender, in form and detail
satisfactory to Lender:


(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower, a consolidated and consolidating balance sheet
of Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
shareholders' equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant firm of nationally recognized standing
acceptable to the Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any "going concern" or like qualification or
exception or any qualification or exception as to the scope of such audit; and


(b)as soon as available, but in any event within sixty (60) days after the end
of each fiscal quarter of each fiscal year of Borrower (excluding the last
fiscal quarter of Borrower's fiscal year), a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal quarter and for the portion of Borrower's fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the

CREDIT AGREEMENT - Page 41

--------------------------------------------------------------------------------



corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year- end audit adjustments and the absence of footnotes.


7.02.
Certificates; Other Information. Deliver to Lender, in form and detail
satisfactory to Lender:



(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;


(c)    promptly after any request by Lender, copies of any material detailed
audit reports, material management letters or material recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;


(d)    (i) on or before March 1 of each year, a Reserve Report prepared by
independent reservoir engineers acceptable to Lender effective as of the
preceding January 1, (ii) on or before September 1 of each year, a Reserve
Report effective as of the preceding July 1 and prepared by Borrower's
independent petroleum engineering firm valuing the Mineral Properties utilizing
economic and pricing parameters used by the Lender as established from time to
time, together with such other information, reports and data concerning the
value of Mineral Properties as the Lender shall deem reasonably necessary to
determine the value of such Mineral Properties certified by the President or
other Responsible Officer, and (iii) with each Reserve Report, a schedule
comparing the net revenue interests of each well, lease or unit mortgaged to
Lender as reflected on each applicable Collateral Document, to the net revenue
interests for such properties reflected in the Reserve Report, along with an
explanation as to any material discrepancies between the two net revenue
interest disclosures;


(e)    promptly after the furnishing thereof, copies of any material formal
statement or material report furnished to any holder of debt securities to the
extent such debt securities are in an amount exceeding $1,000,000 of any Loan
Party or any Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;


(f)    promptly after requested, such additional information regarding the
business, financial or corporate affairs of Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as Lender may from time to time
reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or this
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower's website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower's behalf on an Internet or intranet
website, if any, to which Lender has access (whether the SEC website, a
commercial, third-party website or website sponsored by the Lender); provided
that: (i) Borrower shall deliver paper copies of such documents to the Lender
that requests Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender and (ii) Borrower shall
notify the Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to



CREDIT AGREEMENT - Page 42

--------------------------------------------------------------------------------







the Lender by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Section 7.02(b) to the Lender. Except for such Compliance
Certificates, the Lender shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and Lender shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.


7.03.
Notices. Promptly notify Lender:



(a)of the occurrence of any Default;


(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including, if applicable, (i) breach or
non-performance of, or any default under, a Contractual Obligation of Borrower
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws; and


(c)of any material change in accounting policies or financial reporting
practices by any Loan Party, other than as required by GAAP.


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04.    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property.


7.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05, or to the extent failure to do so with respect to any
Subsidiary that is not a Guarantor would not reasonably be expected to have a
Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.


7.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.



CREDIT AGREEMENT - Page 43

--------------------------------------------------------------------------------



7.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons; and (b) use its commercially reasonable efforts to cause the
operator of its oil and gas properties to keep its oil and gas properties
insured at all times against risks and to the extent that like properties are
customarily insured by other operators engaged in the same or similar
activities. All such insurance policies maintained by the Loan Parties (but not
those provided by other operators) shall (1) provide that Lender shall receive
from Borrower prompt notice of any claims filed thereunder in an amount greater
than $1,000,000; and contain a standard mortgagee clause in favor of Lender with
loss payable for all claims in excess of
$500,000 to Lender; and (3) provide that the issuing insurer will endeavor to
provide thirty (30) days' notice (or ten (10) days' notice with respect to
non-payment of premiums) of any adverse alteration or cancellation thereof.
Borrower shall deliver to Lender certificates of insurance on the Closing Date
and thereafter as and when requested by Lender (but not more often than two
times per year unless an Event of Default exists). Without limiting the
foregoing, Borrower shall and shall cause each appropriate Loan Party to (i)
maintain, if available, fully paid flood hazard insurance on all Buildings (as
defined in the applicable Flood Insurance Regulations) included as Collateral
located on any real property that is located in a special flood hazard area, on
such terms and in such amounts as required by the applicable Flood Insurance
Regulations, (ii) upon Lender’s reasonable request furnish to Lender evidence of
the renewal (and payment of renewal premiums therefor) of all such policies
prior to the expiration or lapse thereof, and (iii) furnish to Lender, upon
Borrower's knowledge, prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.


7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.


7.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.


7.10 Inspection Rights. Permit representatives and independent contractors of
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of Borrower with respect
to inspections by Lender and at the expense of the Lender with respect to
inspections by Lender, and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
Borrower; provided, however, that when an Event of Default exists Lender (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of Borrower at any time during normal business hours and without
advance notice. Except when an Event of Default exists, an executive officer of
Borrower shall be given reasonable advance notice and an opportunity to be
present during any such inspection and any meeting or conference with Borrower's
independent public accountants. With respect to properties or wells not operated
by a Loan Party, Borrower's obligation shall be limited to making reasonable
efforts to provide such access subject to Contractual Obligations applicable to
Loan Parties related to such access by Loan Parties or their representatives.









CREDIT AGREEMENT - Page 44

--------------------------------------------------------------------------------



7.11.    Use of Proceeds. Use the proceeds of Loans solely (a) to fund
Borrower’s drilling program, (b) to acquire oil and gas properties, (c) to
finance new growth/development of Borrower’s oil and gas exploration activities,
(d) to provide funds for “NGL” plant capital expenditures, (e) to provide
letters of credit related to any permitted use and (f) for other general
corporate purposes of Borrower and its Subsidiaries. It is understood and agreed
that for the purposes of (e) and (f), the use of proceeds for such uses shall be
limited to $2,500,000.00 in the aggregate.


7.12.    Financial Covenants. Each of the financial covenants set forth below
will be measured on a quarterly basis beginning with the quarter ending June 30,
2016.


(a)Maximum Total Leverage Ratio. Maintain, as of last day of each fiscal
quarter, on a consolidated basis a Maximum Total Leverage Ratio not more than
3.00 to 1.00.


(b)Debt Service Coverage Ratio. Maintain, as of last day of each fiscal quarter,
on a consolidated basis a Debt Service Coverage Ratio of not less than 1.10 to
1.00.


(c)Consolidated Tangible Net Worth. Maintain, as of last day of each fiscal
quarter, a Consolidated Tangible Net Worth of not less than $40,000,000.00.


7.13.    Additional Subsidiaries. Notify Lender at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within thirty
(30) days), cause such Person to
(a)comply with the provisions of Section 2.12, and (b) deliver to Lender
documents of the types referred to in clauses (iv) and (v) of Section 5.01(a)
and, if requested by Lender, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to Lender.


7.14.    Collateral Records. Execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Lender, from time to time,
solely for Lender’s convenience in maintaining a record of the Collateral, such
written statements and schedules as Lender may reasonably require designating,
identifying or describing the Collateral. The failure by Borrower or any other
Loan Party, however, to promptly give Lender such statements or schedules shall
not affect, diminish, modify or otherwise limit the Liens on the Collateral
granted pursuant to the Collateral Documents.


7.15.    Operating Accounts. Borrower shall transfer to Lender and/or open and
maintain continuously during the term hereof its primary operating accounts
pertaining to its properties within ninety (90) days of the Closing Date.


7.16.    Further Assurances. Make, execute or endorse, acknowledge and deliver
or file or cause the same to be done, all such vouchers, invoices, notices,
certifications and additional agreements, undertakings, conveyances, deeds of
trust, mortgages, assignments, financing statements or other assurances, and
take any and all such other actions as Lender may from time to time reasonably
deem necessary or appropriate and reasonably request from Borrower in connection
with this Agreement or any of the other Loan Documents (i) to cure any defects
in the creation of the Loan Documents, or (ii) to evidence further or more fully
describe, perfect or realize on the collateral intended as security, or (iii) to
correct any omissions in the Loan Documents, or (iv) to state more fully the
security for the Obligations, or (v) to perfect, protect or preserve any liens
pursuant to any of the Loan Documents. Without limiting the foregoing, if
reasonably requested by Lender, Borrower shall deliver to Lender abstracts of
title, title reports or other title information conducted on behalf of the
Borrower with respect to the Mineral Interests and/or other title information
and data acceptable to Lender covering not less than the Required



CREDIT AGREEMENT - Page 45

--------------------------------------------------------------------------------







Reserve Value of those Mortgaged Properties included in the Borrowing Base,
reflecting title to the Mineral Interests of the Loan Parties in such Mortgaged
Properties which is acceptable to Lender.


7.17.    ERISA Compliance. Neither Borrower nor any ERISA Affiliate will
maintain or have any obligation to contribute to a Pension Plan or a
Multiemployer Plan.


ARTICLE VIII. NEGATIVE COVENANTS


So long as Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations under Treasury Management
Agreements, and contingent indemnification obligations under the Loan Documents)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, Borrower agrees that it shall not, and, as applicable, shall not
permit any Subsidiary to, directly or indirectly:


8.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the "Permitted Liens"):


(a)Liens securing the Obligations pursuant to any Loan Document;


(b)Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, replacements or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 8.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) and any renewal
or extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);


(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(d)carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord’s, operator's or other like Liens arising in the ordinary course of
business for amounts which are not overdue for a period of more than ninety (90)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;


(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(g)easements, rights-of-way, surface leases and other similar rights in respect
of surface operations, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and are
customary and usual in the oil and gas industry, and which do not in any case
materially detract from the value or operation of the property subject thereto
or materially interfere with the ordinary conduct of the business of the
applicable Person;



CREDIT AGREEMENT - Page 46

--------------------------------------------------------------------------------







(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);


(i)contracts, agreements, lease provisions, defects and irregularities which
were in effect when the properties were acquired and which were not such as to
materially interfere with the operation, value or use thereof;


(j)royalties, overriding royalties, reversionary interests, production payments
and similar lease burdens which are granted in the ordinary course of business
in the oil and gas industry and which are deducted in the calculation of
discounted present value in the Reserve Reports delivered to Lender hereunder;


(k)sale contracts, joint operating agreements, or other arrangements for the
exploration, development, production, transportation, gathering, processing or
sale of hydrocarbons which would not (when considered cumulatively with the
matters discussed in clause (j) immediately preceding) deprive Borrower of any
material right in respect of Borrower's assets or properties;


(l)Gas Balancing Agreements; provided that the amount of all gas imbalances
known to any Responsible Officer of a Loan Party and the amount of all
production which has been paid for but not delivered shall have been disclosed
or otherwise taken into account in the Reserve Reports delivered to the Lender
hereunder;


(m)
Liens to secure plugging and abandonment obligations;



(n)
Liens expressly permitted by the Collateral Documents;



(o)Liens arising from Uniform Commercial Code financing statements that are
solely precautionary regarding permitted leases and cover only the assets thus
leased;


(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business, provided that such
transactions are otherwise permitted hereunder;


(q)Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries under escrow or similar arrangements in connection with any
letter of intent or purchase agreement permitted hereunder;


(r)Liens consisting of an agreement to dispose of any asset, provided that such
disposition would be permitted hereunder and such Lien solely attaches to such
asset; and


(s)Liens securing the obligations arising under any Swap Contract with an
Approved Swap Counterparty.


8.02.
Investments. Make any Investments, except:



(a)Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;


(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments



CREDIT AGREEMENT - Page 47

--------------------------------------------------------------------------------







received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;


(c)
Guarantees permitted by Section 8.03;



(d)Investments consisting of (i) temporary investments in securities of the
United States having maturities not in excess of one (1) year, (ii) certificates
of deposit issued by Lender, (iii) readily marketable commercial paper rated
"A-1" by Standard & Poor's Corporation (or similar rating by any similar
organization which rates commercial paper), (iv) readily marketable direct
obligations of any state of the United States of America or any political
subdivision of any such state given on the date of such investment a credit
rating of at least AA by Standard & Poor's Corporation due within one year from
the acquisition thereof, (v) repurchase agreements with respect to the
investments referred to in the preceding clauses with any bank or trust company
organized under the Laws of the United States of America or any state thereof
and having combined capital, surplus and undivided profits of not less than
$500,000,000 (as of the date of its most recent financial statements) and having
deposits that have received one of the two highest ratings obtainable from
Standard & Poor's Corporation, (vi) eurodollar time accounts or eurodollar
certificates of deposit each with banker's acceptances of any bank or trust
company organized under the Laws of the United States of America or any state
thereof having combined capital, surplus and undivided profits of not less than
$500,000,000 (as of the date of its most recent financial statements) and having
deposits that have received one of the two highest ratings obtainable from
Standard & Poor's Corporation, (vii) investments in money market funds if 95% or
more of the assets of such funds are invested in other categories of investments
permitted by this Section 8.02(d) and (viii) such other Investments as may be
approved by Lender;


(e)Investments in direct ownership interests (by asset or equity) in additional
Mineral Interests, wells, gas gathering systems or other field facilities,
seismic data and surveys, in each case related to such additional Mineral
Interests or wells or to existing Mineral Interests or wells, or related to
farm-out, farm-in, participation agreements, joint operating agreements, joint
venture or area of mutual interest agreements or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States of
America or Canada;


(f)Investments received as consideration for Asset Dispositions to the extent
permitted under Section 8.05; and


(g)any other Investments in addition to those permitted by clauses (a) through
(f) immediately preceding not to exceed $2,500,000 in the aggregate at any one
time outstanding.


8.03.
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:



(a)Indebtedness under the Loan Documents;


(b)Indebtedness outstanding on the date hereof and listed on Schedule 8.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan



CREDIT AGREEMENT - Page 48

--------------------------------------------------------------------------------







Parties or Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate;


(c)Guarantees of Borrower or any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of Borrower or any wholly-owned Subsidiary;


(d)obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under a Swap Contract with an Approved Swap Counterparty, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a "market
view;" and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e)(i) other secured or unsecured Indebtedness in addition to that permitted by
clauses (a) through (d) immediately preceding in an aggregate principal amount
not to exceed, at any one time outstanding, $1,000,000 and (ii) other unsecured
Indebtedness in addition to that permitted by clauses (a) through (d)
immediately preceding in an aggregate principal amount not to exceed, at any one
time outstanding, 2% of the net worth of Borrower measured at the time of
incurrence and based upon the most recent financial statement furnished to
Lender pursuant to Section 7.01;


(f)Indebtedness associated with performance bonds, bid bonds and other
obligations of a like nature incurred in the ordinary course of business; and


(g)
endorsements of negotiable instruments for collection in the ordinary course of
business.



8.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person; and


(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary.


8.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:


(a)Dispositions of obsolete, uneconomic or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;


(b)Dispositions of inventory (including hydrocarbons) and sales or licenses of
seismic data, in each case, in the ordinary course of business;



CREDIT AGREEMENT - Page 49

--------------------------------------------------------------------------------







(c)Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement equipment;


(d)
Dispositions of property by any Subsidiary to Borrower;



(e)
Dispositions permitted by Section 8.04;



(f)Sales of hydrocarbons in the ordinary course of business; provided, however,
the sale of all or any material portion of the Borrower's assets shall not be
considered "in the ordinary course of business";


(g)Dispositions consisting of any compulsory pooling or unitization ordered by a
Governmental Authority with jurisdiction over each Loan Party's Mineral
Interests in its oil and gas properties; and


(h)Dispositions (i) in connection with farm-outs participation or other similar
agreements in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection therewith; (ii) of leases or
other Mineral Interests not to exceed $100,000,000 in the aggregate but not to
exceed, under any circumstances, fifteen percent (15%) of the value of the
proved, developed, producing reserves attributable to Borrower's Mineral
Interests; and (iii) of midstream assets not comprising Borrowing Base
properties.


provided, however, that (1) any Disposition pursuant to clauses (f) and (h)
shall be for fair market value, and (2) no Disposition pursuant to clause (e)
may be made if a Default shall exist or would result from such Disposition.


8.06.    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
to the extent a Default shall have occurred and be continuing at the time of any
Restricted Payment or a Default would result therefrom.


8.07.
Swap Contracts. Enter into any Swap Contract, except:



(a)Commodity Contracts. Contracts entered into with the purpose and effect of
mitigating the risk of fluctuations in the price of oil, gas and natural gas
liquids expected to be produced, provided that at all times (1) no such contract
fixes a price for a term of more than 36 months; (2) the aggregate monthly
production covered by all such contracts (as determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Lender and without duplication of volumes for volumes puts or
calls and basis differential Swap Contracts) for any single month does not in
the aggregate exceed 80% of the aggregate Projected Oil and Gas Production from
total proved and producing reserves anticipated to be sold in the ordinary
course of business for such month, provided that to the extent that Borrower has
provided a production forecast covering such period, the aggregate monthly
production covered by all such contracts (as determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Lender) for any single month for the immediately following two
full calendar years may equal but not in the aggregate exceed 80% of forecasted
production; (3) to the extent that the aggregate quarterly production covered by
all such contracts (as determined, in the case of contracts that are not settled
on a quarterly basis, by a quarterly proration acceptable to Lender) for any
single fiscal quarter exceeds aggregate actual production for such fiscal
quarter, Borrower shall terminate, unwind or modify sufficient Swap Contracts
within 30 days of becoming aware thereof to reasonably assure that the aggregate
quarterly production covered by all such remaining Swap Contracts will not
exceed actual production for the remaining tenor of such Swap



CREDIT AGREEMENT - Page 50

--------------------------------------------------------------------------------







Contracts; (4) no such contract requires the applicable Loan Party to put up
money, assets, or other security (other than Letters of Credit), other than as
permitted by Sections 8.01(j) or (s), against the event of its nonperformance
prior to actual default by such Loan Party in performing its obligations
thereunder unless an acceptable intercreditor agreement is executed in
connection therewith; and (5) each such contract is with an Approved Swap
Counterparty. It is understood and agreed that in the event a swap trade is made
with a swap provider that is not an Approved Swap Counterparty, such trade is
not and shall not be secured with any assets of the Borrower.


(b)Interest Rate Contracts. Contracts entered into by Borrower with the purpose
and effect of fixing interest rates on a principal amount of indebtedness of
Borrower that is accruing interest at a variable rate, provided that (1) the
aggregate notional amount of such contracts never exceeds 50% of the anticipated
outstanding principal balance of the indebtedness to be hedged by such contracts
or an average of such principal balances calculated by using a generally
accepted method of matching interest swap contracts to declining principal
balances, (2) the floating rate index of each such contract generally matches
the index used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract, (3) no such contract requires
Borrower to put up money, assets, or other security (other than Letters of
Credit), other than as permitted by Section 8.01(j) or (s), against the event of
its nonperformance prior to actual default by Borrower in performing its
obligations thereunder, and (4) each such contract is with (i) Lender or an
Affiliate of a Lender or (ii) an unsecured counterparty who at the time of the
contract maintains a minimum debt rating of BBB or Baa2 as determined either by
Standard & Poor's Corporation or Moody's Investors Service, Inc. and is
otherwise acceptable to Lender.


8.08.    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.


8.09.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate. It is understood that reasonable and customary fees
paid to members of the board of directors (or comparable governing body) of the
Borrower or the Loan Parties, or compensation arrangements for directors (or the
members of the comparable governing body), officers and other employees of the
Borrower or the Loan Parties entered into in the ordinary course of business do
not violate this provision.


8.10.    Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person, in
each case other than (1) contractual encumbrances or restrictions under any
agreements related to any Lien permitted by Section 8.01 (solely with respect to
the property subject to such Lien) or any Indebtedness permitted by Section
8.03, (2) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (3) any restriction imposed on a
Subsidiary pursuant to an agreement, permitted hereunder, entered into for the
sale or Disposition of all or substantially all the Equity Interests or assets
of a Subsidiary pending the closing of such sale or Disposition, (4) customary
provisions relating to leases or licenses of intellectual property or other
assets, (5) customary provisions restricting assignment of contracts, and (6)
any agreement in effect at the time a Person becomes a Subsidiary, provided that
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary; or (b) requires the grant of a Lien (except Permitted Liens) to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that the foregoing shall

CREDIT AGREEMENT - Page 51

--------------------------------------------------------------------------------



not apply to any Contractual Obligation entered into in connection with the
issuance of unsecured Indebtedness permitted under clause (e) of Section 8.03.


8.11.    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


8.12.    Accounting Changes. Make or permit any material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP.


ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES


9.01.    Events of Default. Any of the following shall constitute an "Event of
Default":


(a)Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or


(b)Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 7.01, 7.02, 7.04, 7.06, 7.07, 7.08 or
7.10 or Article VIII; or


(c)Other Defaults. (i) Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after notice thereof from Lender or
Lender is notified of such Default or should have been so notified pursuant to
the provisions of Section 7.03(a), whichever is earlier; or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above or in the preceding clause (i) of this subsection
(c)) contained in any other Loan Document on its part to be performed or
observed and such failure continues unremedied beyond any grace or cure period
therein provided; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or


Cross-Default. Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts with an Approved Swap
Counterparty and for which an intercreditor agreement has been executed) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) in excess of
$1,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs
and after the expiration of all grace and cure periods related thereto, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,

CREDIT AGREEMENT - Page 52

--------------------------------------------------------------------------------







prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or


(h)Judgments. There is entered against Borrower or any Subsidiary, and remains
outstanding, (i) one or more final judgments or orders for the payment of money
in an aggregate amount exceeding $1,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or
(B)there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or


(i)Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any Loan Document or any
provision thereof; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document or any provision thereof; or


(j)Swap Contracts. There shall occur under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (1) any event
of default under such Swap Contract, to which Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract), or (2) any Termination
Event (as so defined) under such Swap Contract, as to which Borrower or any
Subsidiary is an Affected Party (as so defined)and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary under such Swap Contract
exceeds $1,000,000 and such amounts are not paid by the Borrower within five
Business Days of such Termination Event, or (3) the occurrence of any
"Triggering Event" as such term is defined in the Intercreditor Agreement; or


(k)
Change of Control. There occurs any Change of Control.



9.02.    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Lender may take any or all of the following actions:



CREDIT AGREEMENT - Page 53

--------------------------------------------------------------------------------







(a)declare the commitment of Lender to make Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(other than Indebtedness outstanding under Swap Contracts with an Approved Swap
Counterparty and which is subject to an executed intercreditor agreement) or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by Borrower;


(c)require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and


(d)
exercise all rights and remedies available to it under the Loan Documents;



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid (other than Indebtedness outstanding under Swap Contracts
with an Approved Swap Counterparty and which is subject to an executed
intercreditor agreement and Treasury Management Agreements) shall automatically
become due and payable, and the obligation of Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of Lender.


9.03.    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by Lender in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Lender (including fees and time charges for
attorneys who may be employees of Lender) and amounts payable under Article III)
payable to Lender in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to the L/C Issuer (including fees, charges and disbursements of counsel
to the the L/C Issuer (including fees and time charges for attorneys who may be
employees of Lender or the L/C Issuer) and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lender and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, and Obligations related to any Swap
Contract with an Approved Swap Counterparty and which is subject to an executed
intercreditor agreement or Treasury Management Agreement, and to Lender for the
account of the L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
Lender, the L/C Issuer, and any



CREDIT AGREEMENT - Page 54

--------------------------------------------------------------------------------







Approved Swap Counterparty and any Treasury Management Party, in proportion to
the respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;


provided however that notwithstanding anything to the contrary herein or in any
other Loan Document, no amount received from any Loan Party shall be applied to
any Excluded Swap Obligation of such Loan Party, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.03.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
the order set forth above.


Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts with an Approved Swap Counterparty and which is
subject to an executed intercreditor agreement shall be excluded from the
application described above if Lender has not received written notice thereof,
together with such supporting documentation as Lender may request, from the
applicable Treasury Management Party or Approved Swap Counterparty, as the case
may be.


ARTICLE X. MISCELLANEOUS


10.01.    Amendments, Etc. Except as otherwise provided herein, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Lender and Borrower or the applicable
Loan Party, as the case may be.


10.02.
Notices; Effectiveness; Electronic Communications.



(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or delivered by
electronic mail to the electronic mail address as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number if to Borrower, Lender or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to Lender and the
L/C Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Lender. Lender or Borrower may, in its



CREDIT AGREEMENT - Page 55

--------------------------------------------------------------------------------







discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)Change of Address, Etc. Each of the Borrower, Lender and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.


(d)Reliance by Lender and L/C Issuer. L/C Issuer and Lender shall be entitled to
rely and act upon any notices (including telephonic Loan Notices) purportedly
given by or on behalf of Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower shall indemnify
L/C Issuer, Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Lender may be recorded by
Lender, and each of the parties hereto hereby consents to such recording.


10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by Lender or
the L/C Issuer to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.


10.04.
Expenses; INDEMNITY; Damage Waiver.



(a)Costs and Expenses. Borrower shall pay (i) all out of pocket expenses
incurred by Lender and its Affiliates (including the reasonable fees, charges
and disbursements of counsel), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Lender or the L/C Issuer (including
engineering charges and the fees, charges and disbursements of any counsel for
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.



CREDIT AGREEMENT - Page 56

--------------------------------------------------------------------------------







(b)INDEMNIFICATION BY THE BORROWER. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
LENDER, ITS AFFILIATES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE "INDEMNITEES") FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS
(INCLUDING ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY
WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (B) THE COMMITMENT, ANY LOAN OR
(C) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY
PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING,
COLLECTIVELY, THE "INDEMNIFIED LIABILITIES"), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE (IT BEING THE INTENT OF THE PARTIES THAT THE ORDINARY NEGLIGENCE OF
THE INDEMNIFIED PARTIES BE COVERED BY THIS PROVISION); PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. NO INDEMNITEE
SHALL HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). ALL
AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER
DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THE COMMITMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


(c)WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION
(B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS

CREDIT AGREEMENT - Page 57

--------------------------------------------------------------------------------







DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED
BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(d)PAYMENTS. ALL AMOUNTS DUE UNDER THIS SECTION 10.04 SHALL BE PAYABLE NOT LATER
THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(e)SURVIVAL. THE AGREEMENTS IN THIS SECTION 10.04 SHALL SURVIVE THE TERMINATION
OF THE COMMITMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the L/C Issuer or Lender, or Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the L/C Issuer
or Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.


10.06.    Participations and Sales. Lender shall have the right to enter into
participation agreement(s) with any other party or parties with respect to the
Note and this Agreement upon the prior written consent of Borrower which such
consent shall not be unreasonably withheld, conditioned or delayed, which
agreement may provide for the granting to such other party or parties of any or
all rights of Lender hereunder; provided, however, that Borrower shall provide
such notices or consents required by Borrower hereunder only to Lender and not
to any participants or partial assignees of Lender. The consent requirement for
participations notwithstanding, Lender shall be able to sell its entire interest
in the Loan without any requirement to obtain the consent of Borrower.


10.07.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender, the L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement
(including without limitation obligations under Swap Contracts) or any other
Loan Document to Lender or the L/C Issuer or any of their respective Affiliates,
irrespective of whether or not Lender or the L/C Issuer or such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness.


10.08.    Interest Rate Limitation. It is the intention of the parties hereto to
conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Note and the
other Loan Documents, whether such Laws are now or hereafter in effect,



CREDIT AGREEMENT - Page 58

--------------------------------------------------------------------------------







including the Laws of the United States of America or any other jurisdiction
whose Laws are applicable, and including any subsequent revisions to or judicial
interpretations of those Laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the "Applicable Usury
Laws"). Accordingly, if any acceleration of the maturity of the Note or any
payment by Borrower or any other Person produces a rate in excess of the Maximum
Amount or otherwise results in Borrower or such other Person being deemed to
have paid any interest in excess of the Maximum Amount, or if Lender shall for
any reason receive any unearned interest in violation of any Applicable Usury
Laws, or if any transaction contemplated hereby would otherwise be usurious
under any Applicable Usury Laws, then, in that event, regardless of any
provision contained in this Agreement or any other Loan Document or other
agreement or instrument executed or delivered in connection herewith, the
provisions of this Section 10.08 shall govern and control, and neither Borrower
nor any other Person shall be obligated to pay, or apply in any manner to, any
amount that would be excessive interest. Lender shall never be deemed to have
contracted for or be entitled to receive, collect, charge, reserve or apply as
interest on any Loan (whether termed interest therein or deemed to be interest
by judicial determination or operation of law), any amount in excess of the
Maximum Amount, and, in the event that Lender ever receives, collects, or
applies as interest any such excess, such amount which would be excessive
interest shall be applied as a partial prepayment of principal and treated
hereunder as such, and, if the principal amount of the applicable Loans are paid
in full, any remaining excess shall forthwith be paid to Borrower. In
determining whether or not the interest contracted for, received, collected,
charged reserved, paid or payable, including under any specific contingency,
exceeds the Maximum Amount, Borrower and Lender shall, to the maximum extent
permitted under applicable law,(a) characterize any non-principal payment (other
than payments which are expressly designated as interest payments hereunder) as
an expense or fee rather than as interest, (b) exclude voluntary prepayments and
the effect thereof, and (c) amortize and spread the total amount of interest
throughout the entire stated term of the Loans so that the interest rate is
uniform throughout such term; provided that if the Loans are paid in full prior
to the end of the full contemplated term hereof, and if the interest received
for the actual period of existence thereof exceeds the Maximum Amount, if any,
then Lender shall refund to Borrower the amount of such excess, or credit the
amount of such excess against the aggregate unpaid principal balance of all
Loans made by Lender. As used herein, the term "Maximum Amount" means the
maximum nonusurious amount of interest which may be lawfully contracted for,
reserved, charged, collected or received by Lender in connection with the
indebtedness evidenced by this Agreement, the Note and other Loan Documents
under all applicable usury laws.


10.09.    Treasury Management Agreements. No Treasury Management Party that
obtains the benefits of Section 9.03, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Lender shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Treasury Management Agreements unless the Lender
has received written notice of such Obligations, together with such supporting
documentation as the Lender may request, from the applicable Treasury Management
Party.


10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Lender, constitute the entire contract among the parties hereto relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.



CREDIT AGREEMENT - Page 59

--------------------------------------------------------------------------------







Except as provided in Section 5.01, this Agreement shall become effective when
it shall have been executed by Lender and when Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (including
PDF) shall be effective as delivery of a manually executed counterpart of this
Agreement.


10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Lender
regardless of any investigation made by Lender and notwithstanding that Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.


10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.13.
Governing Law; Jurisdiction; Etc.



(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.


(b)SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF OKLAHOMA SITTING IN OKLAHOMA COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN OR NORTHERN DIVISION OF OKLAHOMA, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OKLAHOMA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

CREDIT AGREEMENT - Page 60

--------------------------------------------------------------------------------







(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION 10.13. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.14.    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.


10.15.    USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Lender, provide all documentation and other information that Lender
requests in order to comply with its ongoing obligations under applicable "know
your customer" and anti-money laundering rules and regulations, including the
Act.


10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees that: (i)
(A) the services regarding this Agreement provided by Lender are arm's-length
commercial transactions between Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Lender, on the other hand, (B) each
of Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) Lender has no obligation to Borrower,
any other Loan Party or any of their respective Affiliates with respect to the



CREDIT AGREEMENT - Page 61

--------------------------------------------------------------------------------







transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower, the other Loan Parties and their respective Affiliates,
and Lender has no obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


10.17.    Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
Laws based on the Uniform Electronic Transactions Act.


10.18.    Concerning Swap Contracts. The benefit of the Collateral Documents and
of the provisions of this Agreement relating to any collateral securing the
Obligations shall also extend to and be available to any Approved Swap
Counterparty, on a pro rata basis in respect of any obligations of Borrower or
any of its Subsidiaries which arise under any such Swap Contract. No Approved
Swap Counterparty shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any such Swap Contracts.


10.19.    Concerning Treasury Management Agreements. The benefit of the
Collateral Documents and the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to any
Treasury Management Party which is a party to a Treasury Management Agreement on
a pro rata basis in respect of any obligations of Borrower or any of its
Subsidiaries which may arise thereunder. The benefits of this Agreement shall
not apply to, and the Collateral Documents shall not secure, the Treasury
Management Obligations of any Treasury Management Party that is not the Lender
or an Affiliate of Lender under this Agreement. No Treasury Management Party
shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any Treasury Management Agreement. All
Treasury Management Agreements, if any, are independent agreements governed by
the written provisions of said Treasury Management Agreement, which remain in
full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loan or this Agreement, except
as otherwise expressly provided in said Treasury Management Agreement. Any
payoff statement from Lender relating to this Agreement shall not apply to a
Treasury Management Agreement, except as otherwise expressly provided in said
payoff statement.


10.20.
Time of the Essence. Time is of the essence of the Loan Documents.



10.21.    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


10.22.    Keepwell. Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under each Loan
Document in respect of Swap Obligations (provided,



CREDIT AGREEMENT - Page 62

--------------------------------------------------------------------------------







however, that Borrower shall only be liable under this Section 10.22 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.22, or otherwise under this Agreement,
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of Borrower under
this Section 10.22 shall remain in full force and effect until all of the
Obligations have been fully and finally paid. Borrower intends that this Section
10.22 constitute, and this Section 10.22 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


10.23.    Savings Clause. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in the Loan Documents, in no event shall any of the Loan Documents
require the payment or permit the payment, taking, reserving, receiving,
collection or charging of any sums constituting interest under applicable laws
that exceed the maximum amount permitted by such laws, as the same may be
amended or modified from time to time (the “Maximum Rate”). If any such excess
interest is called for, contracted for, charged, taken, reserved or received in
connection with any of the Loan Documents, or in any communication by Lender or
any other person to Borrower or any other person, or in the event that all or
part of the principal or interest hereof or thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved or received on the amount of principal actually outstanding from time
to time under the Loan Documents shall exceed the Maximum Rate, then in such
event it is agreed that: (a) the provisions of this paragraph shall govern and
control; (b) neither Borrower nor any other person or entity now or hereafter
liable for the payment of any of the Loan Documents shall be obligated to pay
the amount of such interest to the extent it is in excess of the Maximum Rate;
(c) any such excess interest which is or has been received by Lender,
notwithstanding this paragraph, shall be credited against the then unpaid
principal balance hereof or thereof, or if any of the Loan Documents has been or
would be paid in full by such credit, refunded to Borrower; and (d) the
provisions of each of the Loan Documents, and any other communication to
Borrower, shall immediately be deemed reformed and such excess interest reduced,
without the necessity of executing any other document, to the Maximum Rate. The
right to accelerate the maturity of the Loan Documents does not include the
right to accelerate, collect or charge unearned interest, but only such interest
that has otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Loan Documents which
are made for the purpose of determining whether such rate exceeds the Maximum
Rate shall be made to the extent permitted by applicable laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Loan Documents, including all prior and subsequent renewals and extensions
hereof or thereof, all interest at any time contracted for, charged, taken,
reserved or received by Lender. The terms of this paragraph shall be deemed to
be incorporated into each of the other Loan Documents.


To the extent that either Chapter 303 or 306, or both, of the Texas Finance Code
apply in determining the Maximum Rate, Lender hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Lender’s right subsequently to change such method in accordance with
applicable law, as the same may be amended or modified from time to time.






[This space is left intentionally blank. Signature pages follow.]



CREDIT AGREEMENT - Page 63

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


EVOLUTION PETROLEUM CORPORATION


By: /s/
Name: Randy Keys
Title: Chief Executive Officer



CREDIT AGREEMENT - Page 64

--------------------------------------------------------------------------------



MlDFIRST BANK






By:
/s/
Name:
James P. Boggs
Title:
Senior Vice President





By:
/s/
Name:
Suzan Hood
Title:
Assistant Vice President




CREDIT AGREEMENT - Page 65

--------------------------------------------------------------------------------








SCHEDULE 1.01


None
























































































SCHEDULE 1.01, Existing Letters of Credit – Solo Page
1250917.1:613505:02679




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------







SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender    Commitment    Applicable Percentage






MidFirst Bank             $50,000,000*            100%










*As of the date hereof, the Borrowing Base is
$10,000,000.00.
















































TOTAL    $50,000,000.00    100.00000000000%





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------











SCHEDULE 6.06 LITIGATION
1. Lawsuit filed by Borrower against the operator Denbury Onshore, LLC alleging
improper charges to the payout account for capital expenditures and costs of
capital, failure to adhere to preferential rights to participate in acquisitions
within the defined area of mutual interest, breach of promises to assume
environmental liabilities and fully indemnify Borrower from such costs and other
breaches. Borrower alleges that the defendant’s gross negligence caused
environmental damage to the unit. Specifically, Borrower alleges that defendant
failed to properly conduct CO2 injection activities. Borrower is seeking
declaration of the validity of the 2006 agreements and recovery of damages and
attorney’s fees. Defendant has filed counterclaims including the assertion that
the Borrower owes Defendant additional revenue interests pursuant to the 2006
agreements. Borrower disagrees with, and is vigorously defending against such
counterclaims. This matter is set for trial in April of 2016.


2. On December 3, 2013, our wholly owned subsidiary, NGS Sub Corp., was served
with a lawsuit filed in the 8th Judicial District Court of Winn Parish,
Louisiana by Cecil M. Brooks and Brandon Hawkins, residents of Louisiana,
alleging that in 2006 a former subsidiary of NGS Sub Corp. improperly disposed
of water from an off-lease well into a well located on the plaintiffs’ lands in
Winn Parish. The plaintiffs requested monetary damages and other relief. NGS Sub
Corp. divested its ownership of the property in question along with its
ownership of the subsidiary in 2008 to a third party. The district court granted
our exception of no right of action and dismissed certain claims against NGS Sub
Corp. The plaintiffs subsequently filed an amended petition naming NGS Sub Corp.
and the Company as defendants. NGS Sub Corp. and the Company have denied the
plaintiffs’ claims. Various pretrial motions filed on behalf of multiple parties
were recently decided by the court and discovery is in process. We will continue
to vigorously defend all claims by plaintiffs and consider the likelihood of a
material loss to the Company in this matter to be remote.





--------------------------------------------------------------------------------















SCHEDULE 6.09 ENVIRONMENTAL MATTERS




None





--------------------------------------------------------------------------------







SCHEDULE 6.13


SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS AND EQUITY INTERESTS IN BORROWER


Part (a) Applicable Subsidiaries.


NGS SUB CORP., a Delaware corporation
NGS TECHNOLOGIES, INC., a Delaware corporation EVOLUTION OPERATING CO. INC., a
Texas corporation TERTIAIRE RESOURCES COMPANY, a Texas corporation EVOLUTION
PETROLEUM OK, INC., a Texas corporation


Part (b) Other Equity Investments.


See below.


Part (c) Owners of Equity Interests in Borrower.


See below.





--------------------------------------------------------------------------------







SCHEDULE 6.20 EXISTING SWAP CONTRACTS


Contract No.1.:


ISDA (International Swaps and Derivatives Association, Inc.) 2002 Master
Agreement dated as of 1/14/2016 by and between Shell Trading and Evolution
Petroleum Corporation, including that certain Confirmation letter with a Trade
Date of 4/1/2016, dated effective 3/8/2016, with a termination date of 6/30/2016
, and agreeing upon a Fixed Price of $39.90/per Bbl in US Dollars.






Contract 2:


ISDA (International Swaps and Derivatives Association, Inc.) 2002 Master
Agreement dated as of 1/14/2016 by and between Shell Trading and Evolution
Petroleum Corporation, including that certain Confirmation letter with a Trade
Date of 3/9/2016, date effective 4/1/2016, with a termination date of 6/30/2016,
and agreeing upon a Fixed Price of $40.10/per Bbl in US Dollars.





--------------------------------------------------------------------------------







SCHEDULE 8.01 EXISTING LIENS






































































































SCHEDULE 8.01, Existing Liens – Page 1
1250917.1:613505:02679





--------------------------------------------------------------------------------







SCHEDULE 8.03 EXISTING INDEBTEDNESS





--------------------------------------------------------------------------------



SCHEDULE 10.02


ADMINISTRATIVE AGENT'S OFFICE, CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Evolution Petroleum Corporation 2500 City West Blvd., Suite 1300
Houston, TX 77042
Attention: Randy Keys Telephone: 713/935-0122
Electronic Mail: RKeys@Evolutionpetroleum.com




With a copy to:


Barry E. McFadden Seyfarth Shaw LLP
700 Milam Street, Suite 1400
Houston, TX 77002
713-238-1884 (direct)


713-821-0690 (fax)
BMcFadden@seyfarth.com


LENDER:


Lender’s Office


MidFirst Bank.
501 N.W. Grand Blvd.
Oklahoma City, Oklahoma 73118 Attention: Mr. James P. Boggs Telephone:
405/767-7115 Telecopier: 405/767-7120
Electronic Mail: james.boggs@midfirst.com Account No.: 1114185
Ref: Evolution Petroleum Corporation ABA# 303087995
With a copy to: Daniel J. Glover
Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
100 North Broadway, Suite 2900 Oklahoma City, OK 73102
405-553-2812 (direct)
405-553--2855 (fax)
dglover@hallestill.com


SCHEDULE 11.02, Certain Addresses for Notices - Solo Page



--------------------------------------------------------------------------------











L/C ISSUER:
Standby Letters of Credit:


MidFirst Bank.
501 N.W. Grand Blvd.
Oklahoma City, Oklahoma 73118 Attention: Mr. James Boggs Telephone: 405/767-7115
Telecopier: 405/767-7120
Electronic Mail: james.boggs@midfirst.com Account No.: 1114185
Ref: Evolution Petroleum Corporation ABA# 303087995
With a copy to: Daniel J. Glover
Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
100 North Broadway, Suite 2900 Oklahoma City, OK 73102
405-553-2812 (direct)
405-553--2855 (fax)
dglover@hallestill.com
















































SCHEDULE 11.02, Certain Addresses for Notices - Solo Page





--------------------------------------------------------------------------------







EXHIBIT A


FORM OF LOAN NOTICE


Date:    ,     


To:    MidFirst Bank Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 11, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Evolution Petroleum Corporation, a Nevada corporation
(the "Borrower”) and MidFirst Bank, as Lender and L/C Issuer.


The undersigned hereby requests (select one):


__ A Borrowing of Loans    __ A conversion or continuation of Loans


1.
On    (a Business Day).



2.
In the amount of $    .



3.
Comprised of    .

[Type of Loan requested]


4.
For Eurodollar Rate Loans: with an Interest Period of one month.



5.
[Deposit to account #    at MidFirst Bank    ¨



or    Wire funds per the attached instructions    ¨


The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section
2.01
of the Agreement.



    .


By:        ,






By:      Name:      Title:     





--------------------------------------------------------------------------------







EXHIBIT B FORM OF NOTE
    , 2016


FOR VALUE RECEIVED, the undersigned ("Borrower"), hereby promises to pay to
MIDFIRST BANK, a federally chartered savings association ("Lender"), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of $10,000,000.00 pursuant to that certain Credit Agreement
dated as of April 11, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Borrower, the
Lender and MidFirst Bank, as L/C Issuer.


Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Lender's Office. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.


This Note entitled to the benefits of the Agreement and is subject to the terms
and provisions thereof, including without limitation Section 10.08 thereof, and
may be prepaid in whole or in part subject to the terms and conditions provided
therein. This Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor,
non-payment, notice of intent to accelerate and notice of acceleration of this
Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.


EVOLUTION PETROLEUM CORPORATION






By:      Name:      Title:     





--------------------------------------------------------------------------------







EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:    ,


To:    MidFirst Bank Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 11, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Evolution Petroleum Corporation ("Borrower"), the
Lender and MidFirst Bank, as L/C Issuer.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the     
    of Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to Lender on the behalf of Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.


2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by the attached financial statements.


3.A review of the activities of Borrower during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or--



--------------------------------------------------------------------------------











[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.Except, in each case, as set forth on Schedule 3 attached hereto, the
representations and warranties of Borrower contained in Article VI of the
Agreement, and/or any representations and warranties of Borrower or any other
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.


5.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
    ,    .


EVOLUTION PETROLEUM CORPORATION






By:      Name:      Title:     







--------------------------------------------------------------------------------



For the Quarter/Year ended
("Statement Date")



SCHEDULE 2
to the Compliance Certificate ($ in 000's)





--------------------------------------------------------------------------------









[fullyexecutedevolutio_image2.jpg]




EXHIBIT C, Form of Compliance Certificate – Page 4 1250917.1:613505:02679

